Filed 7/26/22 P. v. Findlay CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




 THE PEOPLE,                                                                                   C094502

                    Plaintiff and Respondent,                                   (Super. Ct. No. CR2021-0116)

           v.

 SANDER IAN FINDLAY,

                    Defendant and Appellant.




         Defendant Sander Ian Findlay continuously banged and kicked a neighboring
apartment door one night while naked and shouting vulgarities. The three women inside
the apartment were fearful he was trying to attack them. The jury found defendant guilty
of stalking the women. On appeal, defendant argues the stalking convictions lack
substantial evidence. We affirm.




                                                             1
                                             FACTS
       At defendant’s jury trial, his roommate, C.T., testified that on the night of
January 18 and the morning of January 19, 2021, defendant consumed 8 to 12 cans of
beer and played his music so loud C.T. felt it could damage his ears through the walls.
Over several hours, defendant progressively disrobed until he was walking around the
apartment naked. The roommate’s argument about defendant’s behavior became
physical, with defendant kicking C.T. in the stomach. C.T. became worried the situation
would spiral more out of control, so he went to a neighboring apartment where three
women lived. When he was in the neighbors’ apartment, one of the women called 911.
After he spoke with police about what was happening and they left, C.T. went back to his
apartment where he again argued with defendant and defendant called him “a coward for
reporting him to those girls . . . for trying to flee over there . . . for trying to hide behind
the cops.” C.T. slept on the outdoor furniture of the apartment complex, but heard
defendant later yelling and pounding on a door before being arrested around 6:00 a.m.
       K.T., one of the women who lived in the neighboring apartment, testified she was
woken up the morning of January 19 by C.T.’s urgent knocking on their door. They let
C.T. in and immediately locked the door because defendant “was naked, and it is 4:00 in
the morning. And [C.T.] was very stressed.” She said defendant walked into his
apartment when they opened the door, and “he might have said something, but just sort of
like in surprise that I opened the door.” The women then called 911 for C.T., who went
back to his apartment.
       After the police left, K.T. started hearing a “slow knocking every five minutes or
so.” Then “the doorbell start[ed] ringing . . . . And it was -- it was slow. It was like a
scary move [sic]. It was creepy.” They could see through the door’s peephole it was
defendant, who was still naked. She explained she was scared because she is “a young
woman and I know I cannot defend myself. Because the man outside is naked and mad .
. . . I was scared because it was the middle of the night.” She also heard him ask some

                                                2
variation of whether someone was inside around 10 times in an “[a]ggressive” and
unfriendly tone before calling the police again around 5:30 a.m.
       While waiting for police, there was a pause of a few minutes in the knocking, with
the knocking increasing to a “constant” banging and kicking on the door, and then
shouting, which she thought “was definitely directed towards” the women. Defendant
also tried to move the door handle. One of the women recorded the banging and yelling
on their phone, and this recording was played for the jury.
       K.T. said around 6:00 a.m. defendant yelled, “[I]s there a vagina in there?” When
asked whether she knew what his intentions were, she replied: “Yes, because of the word
vagina and the nakedness, so it seemed pretty clear to me.” She and another roommate
were getting “terrified” waiting for police, so they “called again,” saying she “may have
called three times, but we called until somebody finally came.” She was scared because
their first-floor apartment’s window was broken, which could allow defendant to get in
that way.
       J.G. and A.M., the other two women living in the apartment across from
defendant, also testified to the incident. They similarly testified to C.T. coming to their
apartment shaken up from a dispute with defendant and the later incessant knocking on
their door. J.G. said she was “terrified” because “there was a naked man outside my
apartment pacing. And we lived in [sic] the first floor and we did have a patio, so I was
concerned he was going to jump the patio.” J.G. also heard screaming and defendant
saying, “Is there vaginas in there? Are there vaginas in there?” She took defendant’s
actions as a threat because, based on what he was doing and saying, she “assumed that if
he were to break down that door, that he would do something to us.”
       A.M. similarly said she “felt violated and threatened. I felt a clear sense of an
attack at my home.” She also heard defendant say, “I want to get in or . . . I want to see
the vaginas in there.” This made her “very scared. It was an incredibly unprovoked



                                              3
scenario to be in, and I was using all of the emergency safety that I could think of to
protect myself.”
          Police officers also testified at trial. One of the officers that arrived the first time
said he was sent to the complex again at around 5:34 a.m. He told defendant to stop
ringing doorbells, but he then saw defendant go to press the neighbor’s doorbell to defy
the officer’s orders. He did not speak with the women in the neighboring apartment this
time. This officer returned at 6:07 a.m. and spoke with the women who seemed scared;
he then arrested defendant. Another officer testified that after defendant’s arrest and
while handcuffed in the officer’s car, defendant made three separate comments about
“harming” and “stabbing” his neighbors. A video recording from the car was played for
the jury.
          Defendant testified in his defense, saying he was unaware of the women’s fear of
him that night. He claimed he was ringing doors in the complex to ask for the apartment
management’s emergency overnight number. But he admitted it was him on the
recording saying, “[I]s the vagina in there,” cursing, and repeatedly knocking on the door
and ringing the doorbell. Defendant also admitted the police told him the second time
they arrived to stop ringing the neighbors’ doorbell, but he did not intend to follow their
orders.
          The jury found defendant guilty of three counts of felony stalking (Pen. Code,
§ 646.9, subd. (a)),1 one count for each of the three women, and guilty of misdemeanor
disturbing the peace (§ 415, subd. (2)). But it acquitted him of misdemeanor battery
(§ 242) against C.T. On July 1, 2021, the trial court suspended imposition of sentence
and placed defendant on two years of formal probation.




1   Undesignated statutory references are to the Penal Code.

                                                  4
                                       DISCUSSION
       Defendant contends all three of his convictions for stalking must be reversed
because there was insufficient evidence he threatened the victims or ever intended to
place them in fear for their safety. He also claims “no evidence demonstrated that [he]
actually knew all three women were present in the apartment . . . [a]nd, the evidence
never showed that anyone was in any true danger.”
   “ ‘In assessing the sufficiency of the evidence, we review the entire record in the light
most favorable to the judgment to determine whether it discloses evidence that is
reasonable, credible, and of solid value such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt. [Citations.]’ [Citations.] All conflicts in
the evidence and questions of credibility are resolved in favor of the verdict, drawing
every reasonable inference the jury could draw from the evidence. [Citation.] Reversal
on this ground is unwarranted unless ‘ “upon no hypothesis whatever is there sufficient
substantial evidence to support [the conviction].” ’ [Citation.] This standard applies
whether direct or circumstantial evidence is involved. [Citation.]” (People v. Cardenas
(2015) 239 Cal.App.4th 220, 226-227.)
       The crime of stalking requires proving the defendant: (1) maliciously harassed or
repeatedly followed another, and (2) made a “credible threat,” with (3) “the intent to
place that person in reasonable fear for his or her safety.” (§ 646.9, subd. (a); CALCRIM
No. 1301; People v. Bleich (2009) 178 Cal.App.4th 292, 301.) Harassment is defined as
knowingly engaging in “two or more acts occurring over a period of time, however
short,” that are “directed at a specific person that seriously alarms, annoys, torments, or
terrorizes the person, and that serves no legitimate purpose.” (§ 646.9, subds. (f), (e).) A
credible threat is a verbal, written, or implied threat “made with the apparent ability to
carry out the threat so as to cause the person who is the target of the threat to reasonably
fear for his or her safety.” (§ 646.9, subd. (g).) “It is not necessary to prove that the
defendant had the intent to actually carry out the threat.” (Ibid.)

                                              5
       There was plentiful evidence supporting each stalking element.2 For harassment,
defendant repeatedly rang the neighbors’ doorbell, knocked on their door, then escalated
to banging and kicking the door while yelling vulgar statements. He also did this in
increasing intervals over at least an hour early in the morning. The women unanimously
testified that this behavior terrified them. This is evidence defendant maliciously
alarmed, annoyed, and/or terrorized the women multiple times.
       Defendant also made a credible threat. Defendant kicked and banged the door
with such violence the women believed he could break down the door. And if that didn’t
work, they believed he would find another way in, either through the broken window or
the patio, both being accessible because they lived on the first floor. Once inside, they
thought defendant intended to harm them. Given defendant’s prolonged aggressive acts,
nakedness, and sexually aggressive statements, it was reasonable for the women to
believe he intended them harm and had the means and motive to carry out his threats.
       Finally, there is evidence defendant intended to make the women fearful for their
safety. Contrary to defendant’s assertions, there is evidence he knew the neighbors were
inside their apartment that night. K.T. testified to seeing defendant standing outside their
door when they let C.T. into their apartment and that he saw them open the door and let
C.T. in. C.T. also testified defendant berated him for “reporting him to those girls.” And
defendant would not have continued his tireless barrage on their door if he truly did not
think anybody was inside the apartment.
       There was evidence defendant knew the women were frightened . He was ringing
the doorbell, banging and kicking the door, and shouting outside of the door for at least
an hour while playing music so loud his roommate thought his hearing could be
damaged. He also increased the frequency and aggressiveness of his harassment as the



2 The parties’ arguments assume all three victims are similarly situated, so we likewise
apply our analysis collectively to the three victims.

                                             6
morning progressed and yet the women still did not answer the door. From this evidence,
the jury could have reasonably concluded defendant knew the women heard him, given
the extreme disturbance he created, but were too scared to answer the door. The police
even told defendant earlier to stop ringing the neighbors’ doorbell. His persistence in
harassing the women, knowing they were refusing to answer him and even after notice by
the police, supports an inference he harbored a malicious intent to put the women in a
state of fear for their safety. This is further bolstered by his comments when arrested that
he wanted to harm his neighbors. We conclude the stalking convictions are supported by
substantial evidence.
                                      DISPOSITION
       The judgment is affirmed.



                                                  /s/
                                                 HOCH, J.



We concur:



 /s/
DUARTE, Acting P. J.



 /s/
EARL, J.




                                             7